CLAY, Commissioner.
This is an original proceeding brought by the Department of Public Safety seeking to nullify the action of respondent judge which enjoined the Department from suspending the operator’s license of Russell Lee Turner. It appears the proceeding is now moot, and on that ground we are denying the relief requested.
However, since the problem presented is a recurring one, attention is called to KRS 186.580, as amended in 1970, which prescribes the administrative and judicial procedure that may be invoked by a person aggrieved by a ruling of the Department in those cases when revocation or suspension of an operator’s license is not made mandatory by statute. This case involves a non-mandatory suspension. Attention is also called to Commonwealth, Department of Public Safety v. Cox, Judge, Ky., 467 S.W.2d 603 (this day decided), wherein we observed that a change in administrative procedures might be helpful in avoiding controversies such as the one we have before us.
Prohibition is denied.
All concur.